Citation Nr: 0901073	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-23 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 10 percent disabling prior to November 1, 
2006, and as noncompensably disabling from November 1, 2006.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1968 to 
October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The veteran was service connected for bilateral hearing loss 
by a rating decision dated in October 1999, and rated as 
noncompensably (zero percent) disabling.  A July 2003 rating 
decision increased the veteran's disability rating to 10 
percent disabling, effective May 27, 2003.  In October 2005, 
the veteran filed a claim for an increased rating, and by way 
of an August 2006 rating decision, during the pendency of 
this appeal, the AOJ reduced the veteran's rating to 
noncompensably disabling, effective November 1, 2006.  As 
such, the Board will evaluate the veteran's claim to 
determine if he is entitled to a rating in excess of 10 
percent for the portion of the claim period prior to November 
1, 2006; and to determine if the veteran is entitled to a 
compensable rating since November 1, 2006. 


FINDINGS OF FACT

1.  Prior to November 1, 2006 the veteran's hearing acuity 
was manifested by no worse than level V hearing in the right 
ear, and level II hearing in the left ear.

2.  Since November 1, 2006 the veteran's hearing loss has 
been manifested by no worse than level III hearing in the 
right ear and level II hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for the 
veteran's bilateral hearing loss have not been met prior to 
November 1, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.385, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2008).

2.  The criteria for a compensable rating for the veteran's 
bilateral hearing loss have not been met since November 1, 
2006.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.385, 4.1, 4.7, 
4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2005 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured in 
the process of the previous remand and RO subsequent actions.  
Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicatory notice of any of the 
necessary duty-to-notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  Nevertheless, lack of harm may be shown (1) when any 
defect was cured by actual knowledge on the part of the 
claimant, (2) when a reasonable person could be expected to 
understand from the notice what was needed, or (3) when a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Board notes that prior to the initial adjudication of the 
claim, the RO sent the veteran an October 2005 letter, which 
requested that the veteran provide evidence describing how 
his disability had increased in severity.  In addition, the 
veteran was questioned about the effect of his worsening 
hearing loss on his daily life at the June 2003 and October 
2008 VA examinations performed in association with this 
claim.  Specifically, at his most recent October 2008 
examination, the veteran reported that he was hearing pretty 
well with his hearing aids, and stated that he wore them full 
time.  The Board finds that the notice provided in the 2005 
letter along with responses to the questioning at the October 
2008 VA examination regarding the effect of his hearing 
disability on his daily life, show that the veteran had 
actual knowledge that medical and lay evidence was required 
to show an increase in severity, including the impact on his 
daily life.  

As will be discussed below, bilateral hearing loss is rated 
under Diagnostic Code 6100, 38 C.F.R. § 4.85.  This is the 
only Diagnostic Code to rate this disability and it is not 
cross referenced to any other Codes for the purposes of 
evaluation.  See id.  The Diagnostic Code relies on a single 
measurement or test to establish a higher rating.  See id.  
The veteran was not provided notice of this as required by 
Vazquez-Flores, supra.  The Board notes, however, that the 
veteran was later given notice of the exact criteria on which 
his disability is rated.  This was done in a statement of the 
case.

A March 2006 letter provided notice to the veteran that a 
disability rating would be determined by application of the 
ratings schedule and relevant Diagnostic Codes based on the 
extent and duration of the signs and symptoms of his 
disability and their impact on his employment and daily 
life.  See Vazquez-Flores.  The ratings schedule is the sole 
mechanism by which a veteran can be rated, excepting only 
referral for extraschedular consideration and the provisions 
of special monthly compensation.  See 38 C.F.R. Part 4.  As 
noted above, bilateral hearing loss is rated solely under 
Diagnostic Code 6100, 38 C.F.R. § 4.85.  The Board also notes 
that the substance and application of Diagnostic Code 6100 
have been upheld as reasonable exercises of the Secretary's 
rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  Neither the Board nor the RO may disregard the 
schedule or assign ratings apart from those authorized by the 
Secretary and both must apply the relevant provisions.  The 
veteran was made aware of this.  Further, the March 2006 
letter provided notice to the veteran of the types of 
evidence, both medical and lay, that could be submitted in 
support of his claim.  

In light of the foregoing, the Board finds that, while the 
notice requirements of Vazquez-Flores were not met as 
contemplated by the Court, the administrative appeal process 
provided the veteran with notice of the specific rating 
criteria and it is apparent from the record that he 
understood those things relative to a claim for increase as 
contemplated by the Vazquez-Flores Court.  Consequently, a 
remand is not now required to furnish additional notice.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

II. Background

The veteran filed an increased rating claim in October 2005 
for his service-connected bilateral hearing loss, contending 
that his hearing loss had grown worse over the years.

The veteran was afforded a VA audiological evaluation in June 
2003 (before the veteran filed his claim for an increase), 
which reported that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
45
65
80
LEFT
45
35
40
65
70

The puretone threshold averages were 56 decibels for the 
right ear and 53 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear and of 68 percent in the left ear.  At this 
examination, the veteran reported a gradual decrease in 
hearing sensitivity over the previous several years; however, 
he felt that it had significantly worsened since his last 
evaluation in 1999, particularly in his right ear.  The 
examiner diagnosed the veteran with mild to severe 
sensorineural hearing loss in the left ear, and mild to 
profound sensorineural hearing loss in his right ear.  The 
examiner noted that the results indicated a significant 
change in his hearing sensitivity since his previous 
evaluation in 1999, and noted that his word recognition had 
decreased significantly since he was previously evaluated.

The August 2005 VA audiologic clinic note reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
70
80
LEFT
25
30
30
60
65

Puretone threshold averages were 64 in the right ear, and 46 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 68 percent in the right ear and of 88 
percent in the left ear.  At this examination, the veteran 
again reported decreased hearing in his right ear, but denied 
recent ear pathology, vertigo, or changes in health.  
However, because this hearing examination did not specify 
whether the speech recognition testing was conducted in 
accordance with the Maryland CNC, as required by VA 
regulations, see 38 C.F.R. § 4.85, the regional office 
conducted another VA audiological evaluation in June 2006, in 
order to properly evaluate the veteran's claim.

The June 2006 audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
55
70
80
LEFT
30
30
40
65
80

Puretone threshold averages were 60 in the right ear and 54 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 86 percent in the right ear and of 88 
percent in the left ear.  The examiner stated that pure tone 
audiometry indicated a moderate sloping to profound sensory 
hearing loss in the right ear, and a mild sloping to profound 
sensory hearing loss in the left ear.

An August 2006 private audiological evaluation conducted by 
C.F., of the Hearing Clinic, reported that puretone threshold 
averages in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
100
100
110
115
LEFT
85
90
95
100
110

The Board notes that the puretone thresholds in the chart 
above are the Board's estimates based on an interpretation of 
a graph, which the examiner failed to specifically interpret 
at each Hertz level.  However, the examiner did note puretone 
threshold averages of 106.25 in the right ear, and 98.75 in 
the left ear, and noted that speech audiometry revealed 
speech recognition ability of 68 percent in the right ear and 
88 percent in the left ear, and noted that the Maryland CNC 
was used to evaluate speech discrimination.

As noted above, the veteran's case was remanded in July 2008 
in order to afford him an additional audiological evaluation 
because the June 2006 VA audiological examination and the 
August 2006 private audiological evaluation were so different 
regarding the severity of the veteran's bilateral hearing 
loss, which the Board found could not be reconciled without 
obtaining an additional examination.  As such, the veteran 
was afforded an audiological evaluation in October 2008 in an 
attempt to evaluate the current severity of his bilateral 
hearing loss.  However, despite the attempts to obtain 
accurate pure tone threshold readings, and to evaluate speech 
discrimination, the October 2008 VA examiner concluded that 
she was unable to obtain an accurate reading of puretone 
thresholds and word recognition tests using the Maryland CNC 
because the veteran was inconsistent and unreliable in his 
responses during the examination.  The examiner stated that 
the veteran was instructed on numerous occasions but he said 
that he was used to loud sounds, and did not mean to be a 
pain.  As such, the October 2008 examiner, K.B., used the 
values obtained in June 2006 as the best reflection of the 
level of the veteran's bilateral hearing loss.  The October 
2008 audiologist concluded that pure tone thresholds from the 
test of June 2006 indicated mild to severe sensorineural 
hearing loss in each ear.

III. Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned  evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App.  55, 58 (1994).  Although 
the recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for  an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart  v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).   Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  As noted above, the veteran's bilateral hearing 
loss has been evaluated as 10 percent disabling prior to 
November 1, 2006, and as noncompensably disabling from 
November 1, 2006.  As such, the Board will determine if the 
veteran is entitled to a higher (20 percent) evaluation prior 
to November 1, 2006; and whether he is entitled to a 
compensable evaluation from November 1, 2006.

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g., 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. 
§ 4.85(c).  

To rate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Table VI.  Once the auditory 
acuity levels are determined, Table VII is then applied 
through use of the resulting auditory acuity level Roman 
numeral scores, which reveals the disability rating to be 
awarded.

Entering the examination results from the veteran's June 2003 
VA examination into Table VI (abbreviated below from 
38 C.F.R. § 4.85) shows that the right ear warrants a score 
of IV and the left ear warrants a score of V:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I

Entering these results in Table VII, it can be seen that, 
based on the examination results in June 2003, the veteran's 
bilateral hearing loss was ten percent disabling at that 
time:

Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Entering the examination results from the veteran's August 
2005 VA examination into Table VI (abbreviated below from 
38 C.F.R. § 4.85) shows that the right ear warrants a score 
of V and the left ear warrants a score of II:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I

Entering these results in Table VII, it can be seen that, 
based on the examination results in August 2005, the 
veteran's bilateral hearing loss was ten percent disabling at 
that time:

Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Entering the examination results from the veteran's June 2006 
VA examination into Table VI (abbreviated below from 
38 C.F.R. § 4.85) shows that the right ear warrants a score 
of III and the left ear warrants a score of II:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I

Entering these results in Table VII, it can be seen that, 
based on the examination results in June 2006, the veteran's 
bilateral hearing loss was noncompensably disabling at that 
time:

Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Lastly, entering the examination results from the veteran's 
August 2006 private audiological examination into Table VI 
(abbreviated below from 38 C.F.R. § 4.85) shows that the 
right ear warrants a score of VII and the left ear warrants a 
score of IV:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I

Entering these results in Table VII, it can be seen that, 
according to the private examination results from August 
2006, the veteran's bilateral hearing loss would warrant a 20 
percent rating:

Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear












Here, as noted above, the veteran's claim was specifically 
remanded to obtain another audiologic evaluation to provide 
clarity regarding the current severity of the veteran's 
bilateral hearing loss because of the significant discrepancy 
in pure tone threshold findings between the June 2006 VA 
examination and the August 2006 private audiological 
examination.  Specifically, the June 2006 VA examiner noted 
puretone threshold averages of 60 in the right ear and 54 in 
the left ear; whereas only two months later, the August 2006 
private audiologist noted puretone threshold averages in the 
right ear of 106.25, and 98.75 in the left ear.  Due to this 
significant variation in puretone averages within only a two-
month period, the Board determined that an additional VA 
audiological examination was necessary.  However, the October 
2008 VA examiner found that she was unable to obtain accurate 
puretone threshold readings or speech discrimination scores 
at the October 2008 examination, stating that the veteran was 
inconsistent and unreliable in his responses during the 
examination.  The examiner explained that the veteran was 
instructed on numerous occasions, but in the end, she was 
unable to obtain reliable readings.  

After considering all the evidence of record, including the 
August 2006 examination, the October 2008 examiner relied on 
the results from June 2006 as the best reflection of the 
veteran's level of impairment.  Those results reflect, as 
noted above, a noncompensable degree of hearing loss.  The 
Board notes that the August 2006 private audiological 
examination was contained in both the veteran's claims file 
(which the examiner specifically stated she reviewed), as 
well as the July 2007 Board remand, which the October 2008 
examiner was instructed to read.  Supporting the October 2008 
VA examiner's assessment that the June 2006 examination 
findings represented the veteran's level of hearing loss, is 
the fact that the results of the June 2006 VA examination are 
in line with the rest of the veteran's audiologic 
examinations (June 2003 and August 2005 VA examinations), 
while the August 2006 examination showing puretone averages 
close to and over 100 for both ears is the outlier in the 
series of audiological examinations.  Moreover, the veteran's 
responses when examined in 2008 could not be considered 
reliable or consistent, which leads the Board to conclude 
that the veteran was not cooperating with the test protocol.  
Whether he feigned a greater loss of acuity when seen in 
August 2006 cannot be determined, but it is clear that the 
August 2006 results showed a dramatic decrease in acuity 
within a two-month period, which decrease is not accounted 
for by anything in the record.  The only explanation lies in 
the action by the 2008 VA examiner who, after looking over 
the entire record, chose the June 2006 results as the most 
reliable indicator of the veteran's level of hearing acuity.  
It is reasonable to infer from this examiner's actions that 
the August 2006 examination should not be relied on for 
rating purposes.  

Therefore, based on the analysis above, the Board finds that 
the October 2008 examiner's audiological assessment is 
accurate and reliable because it was made after a 
consideration of the entire claims file, and it is consistent 
with the other VA audiologic examinations, while the August 
2006 examination with puretone thresholds close to and over 
100, is an aberration.  Based on the October 2008 examiner's 
action and opinion, the Board does not consider the August 
2006 examination to be an accurate depiction of the veteran's 
current degree of disability.

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which allow for a higher evaluation when exceptional patterns 
of hearing loss are present.  However, because the evidence 
does not show exceptional patterns of hearing loss, a higher 
evaluation is not warranted.  38 C.F.R. § 4.86 (exceptional 
patterns are those where the puretone thresholds at each of 
the four evaluated frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, or where the puretone 
threshold at 1000 Hertz is 30 decibels or less and the 
puretone threshold at 2000 Hertz is 70 decibels or more).  In 
terms of assessing exceptional patterns of hearing loss, the 
Board notes that it is not considering the readings of the 
August 2006 examination because this examination is not 
considered an accurate depiction of the veteran's degree of 
disability. 

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the benefit-of-the-doubt standard, when a veteran seeks 
benefits and the evidence is in relative equipoise regarding 
any issue material to the determination of a matter, the law 
dictates that the benefit of any doubt belongs to the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  However, where, as 
here, the rating criteria are determined by a mechanical 
application of numeric designations assigned to audiometric 
examination results, the record does not raise a doubt.  The 
preponderance of the evidence is against the claim.

Based on the foregoing analysis, the Board finds that the 
veteran's bilateral hearing loss does not warrant a higher 
rating prior to November 1, 2006; nor does the evidence show 
that a compensable rating is warranted since November 1, 
2006.


ORDER

Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 10 percent disabling prior to November 1, 
2006, and as noncompensably disabling from November 1, 2006 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


